DETAILED ACTION
The following action contains the 35 U.S.C. 112(a) rejection that is substantially identical to the 35 U.S.C. 112(a) rejection previously set forth in the action mailed 11/10/21, aside from further elaboration of the rejection. Given the basic thrust of the rejection remains the same, including the statutory basis for the rejection remains the same and the evidence relied upon in support of the rejection remains the same, the rejection is made properly final.
Prosecution Reopened 
In view of the appeal brief filed on 03/21/22 and 04/11/22, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/CALLIE E SHOSHO/            Supervisory Patent Examiner, Art Unit 1787      
                                                                                                                                                                                      
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an adhesive film formed of an adhesive composition comprising a monomer mixture of 4-hydroxybutyl acrylate (and those recited in [0064] of present specification) in an amount of 5-40% by weight and a comonomer of 2-ethylhexyl (and those recited in [0081] of present specification) in an amount of 60-95% by weight, does not reasonably provide enablement for any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount that would meet the claimed properties regarding recovery rate, bubble generation area and storage modulus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-3, 5-11, and 13-21 can be used as claimed and whether claims 1-3, 5-11, and 13-21 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-3, 5-11, and 13-21, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-3, 5-11, and 13-21 read on any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount that would meet the claimed properties regarding recovery rate, bubble generation area and storage modulus while the specification discloses an adhesive film formed of an adhesive composition comprising a monomer mixture of 4-hydroxybutyl acrylate (and those recited in [0064] of present specification) in an amount of 5-40% by weight and a comonomer of 2-ethylhexyl (and those recited in [0081] of present specification) in an amount of 60-95% by weight.
	(b) There is no direction or guidance presented for any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount that would meet the claimed properties regarding recovery rate, bubble generation area and storage modulus. 
	(c) There is an absence of working examples concerning any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount that would meet the claimed properties regarding recovery rate, bubble generation area and storage modulus. 
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3, 5-11, and 13-21.
Response to Arguments
Applicant's arguments filed 03/21/22 and 04/11/22 have been fully considered but they are not persuasive. 
Under Section VII. 1, Applicant argues that to determine whether the necessary experimentation is undue, the Examiner must at least rely on all eight (8) of the Wands factors laid out in MPEP § 2164.01(a) and the Examiner’s analysis must consider all the evidence related to each of the Wands factors, and any conclusion of lack of enablement must be based on the evidence as a whole. In this case, the Examiner not only failed to consider all of the Wands factors, but also failed to consider all the evidence related to each of the Wands factors. The MPEP makes perfectly clear that, “It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole.”
However, examiner respectfully disagrees with applicant’s argument. As set forth in MPEP 2164.04, while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. It is agreed that it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. It is not necessary to review all the Wands factors to find a disclosure enabling.  Rather, the Wands factors “are illustrative, not mandatory” and what is relevant to an enablement determination depends upon the facts of the particular case. See Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1213 (Fed. Cir. 1991). The examiner has not ignored the other factors and in fact, the examiner’s analysis has considered all the evidence related to each of the Wands factors. Specifically, in In re Wands, the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying all these factors to the present invention, it is noted that the specification provides no direction or working examples (factors (f) and (g)) for any adhesive film formed of an adhesive composition comprising a monomer mixture comprising any type of hydroxyl group- containing (meth)acrylate in any amount and any type of a comonomer in any amount that has the claimed properties, i.e. recovery rate, bubble generation, and storage modulus. Furthermore, in view of the breadth of claim 1 (factor (a)) which encompasses innumerable adhesive films comprising innumerable adhesive compositions/monomer mixtures including any hydroxyl group containing methacrylate such as hydroxy alkyl methacrylate, ethylene glycol methacrylate, etc. in any amount, i.e. 1%, 50%, 60%, 99% etc. and any comonomer, e.g. styrene, ethylene, etc. in any amount, i.e. 5%, 10%, 99% etc. where each hydroxyl group containing methacrylate and each comonomer are mutually structurally different and possess different physical characteristics, the quantity of experimentation (factor (h)) involved in order to reach a usable embodiment having the claimed properties would be great. These examples of the hydroxyl group-containing mono(meth)acrylate and comonomer, as well as their respective amounts, provided by the examiner are all outside the scope of specification but within the scope of the present claims. Therefore, there would be undue experimentation for one of ordinary skill in the art to make an adhesive film as presently claimed, i.e. having the claimed properties of recovery rate, bubble generation and storage modulus. Further, one of ordinary skill in the art would not readily arrive at the claimed properties for the full scope of possible materials of the adhesive film without significant guidance (factors (b), (c), and (d)). Additionally, given that innumerable adhesive compositions in order to achieve the full scope of the claimed invention with the limited guidance provided in the specification, one of ordinary skill in the art would require testing various adhesive compositions within the broad adhesive composition as claimed for the adhesive film without any apparent predictability (factor (e)).
Under Section VII. 2, Applicant argues that the Examiner has failed to explain why it is believed that one of ordinary skill in the art would be unable to make or use the claimed adhesive film formed of an adhesive composition that include a monomer mixture of a suitable hydroxyl group-containing mono(meth)acrylate and a suitable comonomer.
However, the current rejection is not an enablement rejection, but rather a scope of enablement rejection. The examiner is not stating that one of ordinary skill in the art would be unable to make or use the claimed adhesive film. Rather, the examiner believes that the one of ordinary skill in the art would be unable to make or use the claimed adhesive film that meets the claimed properties, i.e. recovery rate, bubble generation, and storage modulus, without undue experimentation.
Applicant argues that paragraphs [0062] and [00118] of the instant application clearly describe the copolymer being prepared from a monomer mixture exactly as claimed. The Examiner has failed to explain why it is believed that one of ordinary skill in the art would be unable to make and/or use the claimed copolymer, in view of the knowledge of one of ordinary skill in the art, the description of the monomers in the instant application, and the description of the polymerization.
However, as stated above, the current rejection is not an enablement rejection, but rather a scope of enablement rejection.  The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation (See MPEP 2164.08). With respect to inquiry (1), as stated in the examiner’s rejection, while the specification is enabled for an adhesive film formed of an adhesive composition comprising a monomer mixture of 4-hydroxybutyl acrylate (and those recited in [0064] of present specification) in an amount of 5-40% by weight and a comonomer of 2-ethylhexyl (and those recited in [0081] of present specification) in an amount of 60-95% by weight, the specification does not reasonably provide enablement for any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount as presently claimed that would meet the claimed properties. Therefore, a reasonable interpretation of the claim renders its scope broader then the disclosure of the claimed invention. With respect to inquiry (2), given that the claims read on any adhesive film formed from a monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount that would meet the claimed properties regarding recovery rate, bubble generation, and storage modulus, one skilled in the art could not make and use the entire scope of the claimed invention without undue experimentation.
Further, when analyzing the enabled scope of a claim, the teachings of the specification must not be ignored because claims are to be given their broadest reasonable interpretation that is consistent with the specification. "That claims are interpreted in light of the specification does not mean that everything in the specification must be read into the claims." Raytheon Co. v. Roper Corp., 724 F.2d 951, 957, 220 USPQ 592, 597 (Fed. Cir. 1983), cert. denied, 469 U.S. 835 (1984) (See MPEP 2164.08). In the present case, the specification is enabled for an adhesive film formed of an adhesive composition comprising a monomer mixture of 4-hydroxybutyl acrylate (and those recited in [0064] of present specification) in an amount of 5-40% by weight and a comonomer of 2-ethylhexyl (and those recited in [0081] of present specification) in an amount of 60-95% by weight. However, the present claims encompass innumerable adhesive films comprising innumerable adhesive compositions/monomer mixtures including any hydroxyl group containing methacrylate such as hydroxy alkyl methacrylate, ethylene glycol methacrylate, etc. in any amount, i.e. 1%, 50%, 60%, 99% etc. and any comonomer, e.g. styrene, ethylene, etc. in any amount, i.e. 5%, 10%, 99% etc. where each hydroxyl group containing methacrylate and each comonomer are mutually structurally different and possess different physical characteristics. Therefore, there would be undue experimentation for one of ordinary skill in the art to make an adhesive film as presently claimed, i.e. having the claimed properties of recovery rate, bubble generation and storage modulus.
Applicant argues that the Examiner has failed to explain why it is believed that one of ordinary skill in the art would be unable to prepare a copolymer within the scope of the claims, but using a monomer mixture that is not explicitly described in the instant application. It has not been disputed that one of ordinary skill in the art would understand what a suitable hydroxyl group-containing (meth)acrylate and a suitable comonomer would be, and would understand how to perform a copolymerization. The Examiner has failed to provide any examples of a copolymer that falls within the scope of the claims, but would be beyond the grasp of one of ordinary skill in the art to make and/or use. In addition, it is noted that many supplementary examples using many types of monomer mixtures were presented in a Declaration under 37 C.F.R. §1.132 filed on September 16, 2021, in response to the Office action dated on May 21, 2021, in addition to the examples present the specification.
However, examiner respectfully disagrees. It is not the examiner’s position that one of ordinary skill in the art would be unable to prepare a copolymer within the scope of the present claims but rather based on the broad recitation in the present claims of the monomer mixture, there would be undue experimentation for one of ordinary skill in the art to determine and make an adhesive film comprising a copolymer that possesses the presently claimed properties, i.e. recovery rate, bubble generation, and storage modulus. Contrary to applicant’s assertions, the examiner has provided specific examples of hydroxyl group-containing mono(meth)acrylate such as hydroxy alkyl methacrylate, ethylene glycol methacrylate, etc. and specific examples of comonomer such as styrene, ethylene, etc. that would fall within the scope of the claims but not necessarily meet the properties as claimed. Further, examiner also provided amounts of each component that would fall within the scope of the present claims (which do not recite any amounts), e.g. 1%, 50%, 60%, 99% etc. of hydroxyl group-containing mono(meth)acrylate and 5%, 10%, 99% etc. of comonomer, but have not been shown to meet the claimed properties which would result in undue experimentation.
Furthermore, the Declaration and examples provided in the present specification use a limited number of specific types of hydroxyl group-containing mono(meth)acrylates and a limited number of specific types of comonomers, each in specific, narrow amounts. Specifically, these specific types of hydroxyl group-containing mono(meth)acrylates and comonomers do not adequately represent the broad recitation of hydroxyl group-containing mono(meth)acrylates and comonomers that are encompassed by the present claims. This represents inadequate support for applicant’s desire to claim all adhesive compositions made from a monomer mixture comprising all hydroxyl group-containing mono(meth)acrylate and all comonomers. The scope of enablement provided is not commensurate with the scope of protection sought by the claims. Further, it is clear that from applicant’s own examples (e.g. See Comparative Example 1 and Supplemental Example 2) that not any type or amount of hydroxyl group-containing mono(meth)acrylate and comonomer, and thus, not any adhesive composition, would meet the properties specifically claimed. For example, the adhesive film of Comparative Example 1 discloses an adhesive film formed from an adhesive composition that includes a monomer mixture comprising a hydroxyl group containing (meth)acrylate and a comonomer but does not meet all the presently claimed properties.
In fact, it is significant to note that the examples in the Declaration and present specification show that specific types and amounts of hydroxyl group containing (meth)acrylate and specific types and amounts of comonomer must be used to obtain the claimed properties. This supports the Examiner’s position that not any composition would meet the claimed properties and therefore there would be undue experimentation to make or use the present invention.
Further, as stated in the examiner’s rejection, the specification is enabled for an adhesive film that is actually broader than the examples disclosed in the Declaration and the present specification. Specifically, the specification is enabled for an adhesive film made from a monomer mixture comprising 4-hydroxybutyl acrylate (and those recited in [0064] of present specification) in an amount of 5-40% by weight and a comonomer of 2-ethylhexyl (and those recited in [0081] of present specification) in an amount of 60-95% by weight. However, this scope is still not reflected by the present claims, especially with respect to adhesive films that meet the claimed properties of recovery rate, bubble generation, and storage modulus.
With respect to no direction or guidance, Applicant argues that along with the basic knowledge of one of ordinary skill in the art, provides ample direction or guidance for arriving at the claimed adhesive film. The Examiner has failed to identify any direction or guidance that is missing from the instant application and the basic knowledge of one of ordinary skill in the art, that would be required in order to make and/or use the claimed adhesive film.
However, as set forth above, the examiner has identified the direction or guidance that is missing, namely, that there is no direction or guidance presented for any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount that would meet the claimed properties regarding recovery rate, bubble generation area and storage modulus. The present claims are open to any adhesive film formed from a monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount that would meet the claimed properties regarding recovery rate, bubble generation, and storage modulus while the specification is only enabled for an adhesive film formed of an adhesive composition comprising a monomer mixture of 4-hydroxybutyl acrylate (and those recited in [0064] of present specification) in an amount of 5-40% by weight and a comonomer of 2-ethylhexyl (and those recited in [0081] of present specification) in an amount of 60-95% by weight. Thus, the specification is enabled for the specific composition(s) described, but this is only one small subset of the enormous claim breadth.
With respect to the absence of working examples, Applicant argues that the instant application includes working examples of an adhesive film formed of an adhesive composition including a copolymer as claimed. The Examiner has failed to explain why it is believed that one of ordinary skill in the art would be unable to use the techniques described in the working examples of the instant application to make and/or use other adhesive films falling within the scope of the claims.
However, there is an absence of working examples concerning any adhesive film formed of an adhesive composition comprising monomer mixture comprising any type of hydroxyl group-containing (meth)acrylate in any amount and any type of a comonomer in any amount that would meet the claimed properties regarding recovery rate, bubble generation area and storage modulus. The current rejection is not an enablement rejection, but rather a scope of enablement rejection.  As set forth above, examples provided in the present specification use a limited number of specific types of hydroxyl group-containing mono(meth)acrylates and a limited number of specific types of comonomers, each in specific, narrow amounts. Specifically, these specific types of hydroxyl group-containing mono(meth)acrylates and comonomers do not adequately represent the broad recitation of hydroxyl group-containing mono(meth)acrylates and comonomers that are encompassed by the present claims. This represents inadequate support for applicant’s desire to claim all adhesive compositions made from a monomer mixture comprising all hydroxyl group-containing mono(meth)acrylate and all comonomers. The scope of enablement provided is not commensurate with the scope of protection sought by the claims. Further, it is clear that from applicant’s own examples (e.g. See Comparative Example 1 and Supplemental Example 2) that not any type or amount of hydroxyl group-containing mono(meth)acrylate and comonomer, and thus, not any adhesive composition, would meet the properties specifically claimed. For example, the adhesive film of Comparative Example 1 discloses an adhesive film formed from an adhesive composition that includes a monomer mixture comprising a hydroxyl group containing (meth)acrylate and a comonomer but does not meet all the presently claimed properties.
In fact, it is significant to note that the examples in the Declaration and present specification show that specific types and amounts of hydroxyl group containing (meth)acrylate and specific types and amounts of comonomer must be used to obtain the claimed properties. This supports the Examiner’s position that not any composition would meet the claimed properties and therefore there would be undue experimentation to make or use the present invention.
With respect to “In the instant case, everything within the scope of the present claims is not enabled for an adhesive film formed from a composition comprising specific monomers in specific amounts while the present claims only broadly recite hydroxyl group containing methacrylate and comonomer in any amount”, Applicant argues that the Examiner has failed to identify any adhesive film falling within the scope of the instant claims that one of ordinary skill in the art would be unable to make and/or use and to show that everything within the scope of the present claims is not enabled.
However, contrary to applicant’s assertions, the examiner has provided specific examples of hydroxyl group-containing mono(meth)acrylate such as hydroxy alkyl methacrylate, ethylene glycol methacrylate, etc. and specific examples of comonomer such as styrene, ethylene, etc. that would fall within the scope of the claims but not necessarily meet the properties as claimed. Further, examiner also provided amounts of each component that would fall within the scope of the present claims (which do not recite any amounts), e.g. 1%, 50%, 60%, 99% etc. of hydroxyl group-containing mono(meth)acrylate and 5%, 10%, 99% etc. of comonomer, but have not been shown to meet the claimed properties which would result in undue experimentation. As such, the level of experimentation to determine all the different combinations of any material in any amount with any comonomer would be undue in order to determine whether the combinations do or do not possess the requisite properties claimed.
Further, it is clear that from applicant’s own examples (e.g. See Comparative Example 1 and Supplemental Example 2) that not any type or amount of hydroxyl group-containing mono(meth)acrylate and comonomer, and thus, not any adhesive composition, would meet the properties specifically claimed. For example, the adhesive film of Comparative Example 1 discloses an adhesive film formed from an adhesive composition that includes a monomer mixture comprising a hydroxyl group containing (meth)acrylate and a comonomer but does not meet all the presently claimed properties.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787